In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                      Filed: November 1, 2018

*************************
JOHN SHERIDAN,                             *
                                           *
                      Petitioner,          *       No. 17-669V
v.                                         *       Special Master Sanders
                                           *
SECRETARY OF HEALTH                        *       Stipulation for Award; Influenza (“flu”)
AND HUMAN SERVICES,                        *       Vaccine; Transverse Myelitis (“TM”)
                                           *
                      Respondent.          *
*************************
Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for Petitioner.
Gabrielle M. Fielding, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION1

        On May 22, 2017, John Sheridan (“Petitioner”) filed a petition for compensation pursuant
to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34 (2012).
Petitioner alleged that the influenza (“flu”) vaccine he received on January 25, 2016, caused him
to develop Transverse Myelitis (“TM”). See Stip. at 1, ECF No. 28. Petitioner further alleged that
he experienced the residual effects of his injury for more than six months. Id.

        On October 15, 2018, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioner. Id. at 2. Respondent denies that the flu
vaccine caused Petitioner’s alleged TM, or any other injury. Id. at 1. Nevertheless, the parties
agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation
reasonable and adopts it as the decision of the Court in awarding damages, on the terms set forth
therein.




1
  This decision shall be posted on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule 18(b), each
party has 14 days within which to request redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential;
or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
        The parties stipulate that Petitioner shall receive the following compensation:

               [A] lump sum payment of $60,000.00 in the form of a check payable to
               [P]etitioner. This amount represents compensation for all damages
               that would be available under 42 U.S.C. § 300aa-15(a).

Id. at 2.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                     s/Herbrina D. Sanders
                                                     Herbrina D. Sanders
                                                     Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2